[Cite as State v. Harrison, 2022-Ohio-2537.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 8-22-05

       v.

KANDALE L. HARRISON,
                                                          OPINION
       DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 20 12 0290

                                      Judgment Affirmed

                              Date of Decision: July 25, 2022




APPEARANCES:

        Kenneth J. Rexford for Appellant

        Eric C. Stewart for Appellee
Case No. 8-22-05


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Kandale L. Harrison (“Harrison”) brings this

appeal from the judgment of the Court of Common Pleas of Logan County finding

him guilty of one count of aggravated possession of drugs with a firearm

specification and a major drug offender specification and one count of failure to

comply with an order or signal of a police officer. On appeal, Harrison challenges

1) the denial of his motion to suppress, 2) the failure to dismiss the firearm

specification, and 3) the imposition of an indeterminate sentence. For the reasons

set forth below, the judgment is affirmed.

       {¶2} On November 3, 2020, Deputy Coleton Piatt (“Piatt”) of the Logan

County Sheriff’s Office was watching traffic on US 68 from a parking lot. Doc. 19.

Piatt saw a car pass his car and aggressively brake for no observable reason. Doc.

19. Piatt then pulled out and followed the car as it turned down Tanglewood Drive.

Doc. 19. The car quickly turned into a driveway and turned off its lights. Doc. 19.

A couple minutes later, the car turned back on its lights and resumed traveling on

US 68. Doc. 19. Piatt then initiated an investigatory stop near Tracemore Lane.

Doc. 19. The car was slow to stop, turned on its hazard lights, and continued slowly

moving. Doc. 19. The vehicle eventually stopped and Piatt asked Harrison to step

out of the vehicle. Doc. 19. Harrison opened the door to the car, but refused to exit

the car. Doc. 19. Piatt warned Harrison that if he did not get out of the car, he


                                         -2-
Case No. 8-22-05


would release the canine. Doc. 19. Harrison replied that he did not feel safe, closed

his door and drove northbound at 55-60 mph with his hazard lights on. Doc. 19.

For 39 minutes, Harrison continued to evade Piatt and officers from multiple other

agencies. Doc. 19. During the pursuit, Harrison ran multiple stop signs, exceeded

the speed limit, attempted to pass a police cruiser in front of him by crossing a

double yellow line, and narrowly missed hitting oncoming vehicles. Doc. 19. At

times, Harrison’s speed reached 90 mph on single lane roads. Doc. 19. The

Champaign County Sheriff’s Office deployed stop sticks, flattening both driver side

tires. Doc. 19. Harrison continued to drive on the rims until Piatt struck Harrison’s

vehicle several times, causing Harrison to lose control of the vehicle and stop. Doc.

19. Upon securing Harrison, they searched him and found a plastic container

containing .21grams of cocaine. Doc. 19.

       {¶3} Additionally, during the chase, Piatt saw Harrison throw an object out

of the window at the intersection of US 68 and SR 507. Doc. 19. Officers recovered

a Ruger P89 handgun from this location. Piatt also saw Harrison throw an object

out of the window near the corner of US 68 and Sidney Street in West Liberty. Doc.

19. Officers recovered a bag with a large amount of methamphetamine at that

location. A third item was tossed from the window near an alley intersecting with

Reynolds Street in West Liberty.         Officers recovered a second bag with

methamphetamines at that location. Piatt’s dash camera recorded all of these objects


                                         -3-
Case No. 8-22-05


being tossed from the car. Doc. 19. After Harrison was arrested, the vehicle was

towed to the Logan County Impound. Doc. 19. A search warrant was obtained and

more methamphetamines were found in the vehicle. Doc. 19.

       {¶4} On December 8, 2020, the Logan County Grand Jury indicted Harrison

on the following counts: 1) Aggravated Possession of Drugs in violation of R.C.

2925.11(A), (C)(1)(e), a felony of the first degree; 2) Possession of Cocaine in

violation of R.C. 2925.11(A), (C)(4)(a), a felony of the fifth degree; 3) Failure to

Comply with an Order or Signal of a Police Officer in violation of R.C.

2921.331(B), (C)(5)(a)(ii), a felony of the third degree; 4) Having Weapons While

Under Disability in violation of R.C. 2923.13(A)(3), (B), a felony of the third

degree; and 5) Tampering with Evidence in violation of R.C. 2921.12(A)(1), (B), a

felony of the third degree. Doc. 2. Count 1 included a firearm specification and a

major drug offender specification (“MDO”). Doc. 2. Harrison entered pleas of not

guilty to all counts. Doc. 9.

       {¶5} On April 7, 2021, Harrison filed a motion to suppress claiming the

initial stop was not based upon a reasonable, articulable suspicion. Doc. 46. On

July 21, 2021, Harrison filed a motion to dismiss the firearm specification alleging

that it violated his Second Amendment rights under the U.S. Constitution. A new

motion to suppress was filed by Harrison’s new attorney on August 2, 2021. Doc.

74. A hearing on all outstanding motions was held on August 25, 2021. Doc. 81.


                                        -4-
Case No. 8-22-05


On September 16, 2021, the trial court denied the motion to dismiss the firearm

specification and the motion to suppress. Doc. 92-93

       {¶6} On December 13, 2021, a final pretrial was held. Doc. 157. Pursuant

to a plea agreement, Harrison agreed to enter pleas of no contest Count 1-

Aggravated Possession of Drugs along with the firearm specification and the major

drug offender specification and Count 3-Failure to Comply. The State agreed in

exchange to dismiss Counts 2, 4, and 5. Doc. 157. After conducting a dialogue

with Harrison, the trial court accepted the no contest plea and found Harrison guilty

of Counts 1 and 3 along with the two specifications. Doc. 157. The remaining

counts were dismissed. Doc. 157. A sentencing hearing was held on January 11,

2022. Doc. 165. The trial court ordered a prison term of 11 to 16 ½ years on Count

1, with one more year added for the firearm specification. Doc. 165. The trial court

ordered a prison term of three years for Count 3 and ordered that all terms be served

consecutively for an aggregate sentence of 15-20½ years in prison. Harrison

appealed from this judgment. Doc. 180. On appeal Harrison raises the following

assignments of error.

                            First Assignment of Error

       The trial court erred in denying the defense motion to suppress.

                          Second Assignment of Error

       The trial court erred by not dismissing the unconstitutional
       firearm specification.

                                         -5-
Case No. 8-22-05



                            Third Assignment of Error

       The trial court erred by imposing an indeterminate sentence as to
       Count 1.

                             Motion to Suppress

       {¶7} Harrison claims in his first assignment of error that the trial court erred

in denying his motion to suppress. The basis for the argument is that the initial

traffic stop was not based upon reasonable, articulable suspicion.

       An appellate review of the trial court’s decision on
       a motion to suppress involves a mixed question of law and
       fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797
       N.E.2d 71, ¶ 8; State v. Norman, 136 Ohio App.3d 46, 51, 735
       N.E.2d 953 (3d Dist.1999). We will accept the trial court’s factual
       findings if they are supported by competent, credible evidence,
       because the “evaluation of evidence and the credibility of
       witnesses” at the suppression hearing are issues for the trier of
       fact. State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972
       (1992); Norman at 51, 735 N.E.2d 953; Burnside at ¶ 8. But we
       must independently determine, without deference to the trial
       court, whether these factual findings satisfy the legal standard as
       a matter of law because “the application of the law to the trial
       court's findings of fact is subject to a de novo standard of
       review.” Norman at 52, 735 N.E.2d 953; Burnside at ¶ 8.

State v. Urdiales, 3d Dist. Henry No. 7-15-03, 2015-Ohio-3632, ¶ 12, 38 N.E.3d

907.

       {¶8} A “police stop of a motor vehicle and the resulting detention of its

occupants has been held to be a seizure under the Fourth Amendment.” State v.

Kerr, 3d Dist. Allen No. 1-17-01, 2017-Ohio-8516, ¶ 13. “Under the Fourth


                                         -6-
Case No. 8-22-05


Amendment, the level of intrusiveness involved in a traffic stop must be objectively

justified by a reasonable, articulable, and particularized suspicion that criminal

activity is afoot.” Id. at ¶ 14. Reasonable, articulable suspicion has been defined as

“specific and articulable facts which, taken together with rational inferences from

those facts, reasonably warrant the intrusion [upon an individual’s freedom of

movement].” Id. at ¶ 15. The reasonable suspicion must be something more than a

“hunch”, but need not rise to the level of suspicion required for probable cause.

State v. Ramos, 155 Ohio App.3d 396, 2003-Ohio-6535, 801 N.E.2d 523. Whether

there is reasonable, articulable suspicion must be viewed through the totality of the

circumstances and “viewed through the eyes of the reasonable and prudent police

officer on the scene who must react to events as they unfold.” Kerr, supra at ¶ 16

quoting State v. Andrews, 57 Ohio St.3d 86, 88-89, 565 N.E.2d 1271 (1991).

       {¶9} At the suppression hearing, Piatt testified that on the night of the stop,

he was parked observing traffic passing on US 68. Tr. 131. He observed a 2020

black Nissan pass the patrol car travelling north. Tr. 131. For no known reason, the

driver of the car “slammed” on his brakes. Tr. 131. Piatt then pulled out following

the car.   Tr. 131.    The driver then immediately turned left into a housing

development on Tanglewood Drive. Tr. 131. The driver then turned into the first

driveway, turned off the car’s lights and pulled up by the residence. Tr. 132. Piatt

then went on past the driveway, around a loop, then pulled over and turned off all


                                         -7-
Case No. 8-22-05


his lights. Tr. 133. After about two minutes, Piatt turned on his headlights and then

went back by the house to see that the car was gone. Tr. 133. Piatt then saw the car

going back north on US 68. Tr. 134. Piatt then started following the vehicle and

initiated a traffic stop of the car. Tr. 134. When the car had previously turned into

the drive, Piatt ran the license to find out it was registered to a rental company. Tr.

134-35. Piatt testified that he is part of the drug interdiction team and that there is

a significant amount of drug trafficking in the area. Tr. 135.

       {¶10} As Piatt was pulling up behind the vehicle, he observed the driver

making unnecessary movements such as bending down and reaching into the glove

compartment. Tr. 135. Piatt testified that he did not feel safe approaching the

vehicle and requested the driver to exit the vehicle with his hands visible. Tr. 135.

The driver asked Piatt what law he had violated and Piatt informed him that no laws

had been violated, but his behavior was suspicious. Tr. 136. Despite numerous

orders to step out of the vehicle, the driver did not do so. Tr. 136. Piatt then told

the driver that if he did not get out of the car, he would release the canine. Tr. 136.

The driver then told Piatt that he did not feel safe and left the traffic stop. Tr. 136.

Piatt then got back in his cruiser and followed the driver. Tr. 136.

       {¶11} Piatt’s dash camera commenced recording prior to the stop of the

vehicle and the recording was admitted as State’s Ex. 4-C at the suppression hearing.

Tr. 137. When the driver left, he told Piatt to follow him to a “safe location”. Tr.


                                          -8-
Case No. 8-22-05


139. Piatt followed the driver off US 68 and turn east onto Guntown where there is

a Walmart. Tr. 139. The driver continued past the Walmart parking lot to County

Road 1 where he turned right. Tr. 139. He then continued on that road all the way

to SR 507 in Champaign County where the driver then turned right. Tr. 139. The

driver then took SR 507 all the way back to US 68 south of West Liberty. Tr. 139-

40. During this time additional deputies along with the West Liberty police were

called to assist and numerous attempts were made to stop the vehicle. Tr. 140. Piatt

had no knowledge of who the driver of the vehicle was at this time. Tr. 140.

       {¶12} When the driver reached US 68, he made another right turn to go north

on that road. Tr. 142. Piatt saw him toss a black object out of the window. Tr. 142.

The driver continued into the village of West Liberty. Tr. 142. When the driver

reached Sidney Road, he turned left. Tr. 143. Piatt observed the driver throw

something from the driver’s window which landed in a grassy area and he notified

others to check that area. Tr. 143. While going through West Liberty, the driver

failed to stop at multiple stop signs. Tr. 143. At one point, the driver bumped into

a West Liberty patrol car. Tr. 144. Piatt then saw the driver toss another bag at the

base of an evergreen tree near an alley that he asked be checked by officers. Tr.

145. Eventually Piatt begins bumping the car he is following in an attempt to get

him to stop. Tr. 145. Champaign County Sheriff’s Office deployed stop sticks,

which flattened the tires on the driver’s side of the Nissan. Tr. 146. The driver


                                         -9-
Case No. 8-22-05


continued to try to elude them by driving on the rims. Tr. 146-47. At the

intersection of SR 296 and SR 814, Champaign County deputies joined the pursuit

and attempted to box him in. Tr. 147. The driver went around their patrol cars. Tr.

147. The driver then turned north onto SR 814 and Piatt made contact with his

vehicle a couple of times before the driver lost control and the chase ended. Tr. 147.

       {¶13} At that time, the driver exited the vehicle and the canine was

dispatched to prevent him from running away. Tr. 147-48. Piatt ordered the driver

to get on the ground but he refused to comply. Tr. 148. The canine engaged the

driver and a couple of Champaign County sheriff’s deputies were able to take him

to the ground and apply handcuffs. Tr. 148. Champaign County deputies then

searched his person. Tr. 148. The search turned up a baggie of white powdery

substance in his pocket. Tr. 149. The driver was placed in the patrol car and the car

was towed to the impound lot. Tr. 149. The next morning officers recovered items

they believed to have been tossed by Harrison at the locations where he was

observed tossing items. Tr. 150. A search warrant was obtained to search the

vehicle.   Tr. 150.   Inside the vehicle the police found more drugs and drug

paraphernalia. Tr. 152.

       {¶14} On cross-examination, Piatt admitted that the slamming on the brakes

for no visible reason was enough to raise his curiosity. Tr. 160. Piatt also admitted

that he had not observed any criminal behavior, just a suspicion that the driver was


                                        -10-
Case No. 8-22-05


being evasive. Tr. 161-62. The neighborhood into which the driver turned is not

known as a high crime area and is “very ritzy”. Tr. 163.

      {¶15} The first question before this court is whether the officer had a

reasonable, articulable suspicion to justify the initial stop. A person is “seized”

within the meaning of the Fourth Amendment “only when, by means of physical

force or a show of authority, his freedom of movement is restrained.” United States

v. Mendenhall, 446 U.S. 544, 553, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980). “Absent

the use of physical force, a seizure requires both a ‘show of authority’ from law

enforcement and ‘submission to [that] assertion of authority” by the person at whom

it is directed.” United States v. Garrette, N.D.Florida No. 3:17cr022/MCR, 2017

WL 3337258, *2 (Aug. 4, 2017). Submission requires that the person comply with

the directives of law enforcement. Id. The failure to submit to the instructions

means there is no seizure, merely an attempted seizure which is beyond the scope

of the Fourth Amendment. Brendlin v. California, 551 U.S. 249, 2545, 127 S.Ct.

2400, 168 L.Ed.2d 132 (2007). See also Wilson v. Northcutt, 987 F.2d 719 (11th

Cir. 1993) (holding that a defendant who had locked herself in a bathroom and did

not come out when commanded to do so by the police was not submitting to the

show of authority and was thus not seized for Fourth Amendment purposes).

      {¶16} Generally, the driver of a vehicle submits to the officer’s show of

authority by pulling over and awaiting the arrival of a police officer, thus being


                                       -11-
Case No. 8-22-05


deemed to be seized when the driver pulls to a stop. Brendlin, supra at 263.

“However, in cases where a driver resumes driving or otherwise retreats either

immediately or shortly after bringing his car to a halt, courts have consistently held

that the driver’s temporary halt in movement does not constitute acquiescence to

police authority.” Garrette, supra at *2. Numerous other courts have held that

submission to the show of authority is required for the seizure to occur. See United

States v. Seymour, 739 F.3d 923 (6th Cir. 2014) (holding that defendant was not

seized when he failed to submit to police authority when he stopped the car, but then

got out and started running); United States v. Salazar, 609 F.3d 1059 (10th Cir. 2010)

(driver only submits to police authority when he complies with officer’s command

to park and exit the truck); United States v. Baldwin, 496 F.3d 215 (2d Cir. 2007)

(driver who pulled over, but sped away when officers approached the vehicle did

not submit and was thus not seized); United States v. Huertas, 864 F.3d 214 (2d Cir.

2017) (defendant failed to submit to the police show of authority when he answered

officer’s questions for 30-60 seconds, but then fled when officer exited the patrol

car); and United States v. Valentine, 232 F.3d 350 (3d Cir. 2000) (suspect fails to

submit to show of authority for purposes of seizure when pauses, gives name when

asked, then runs away). In other words, to actually be seized pursuant to the Fourth

Amendment, a person must do more than temporarily stop. The person must comply

with the instructions of the officer.


                                        -12-
Case No. 8-22-05


       {¶17} Here, Harrison briefly complied with the officer’s show of authority

by stopping the vehicle when he saw the lights and heard the siren. However, that

was where his submission ended. When commanded to exit the vehicle, he refused.

Then he drove off, allegedly to find a safer place to pull over. Harrison did not stop

again for approximately 40 minutes and only stopped then when he lost control of

the vehicle. Thus, it is clear that the initial stop was nothing more than a temporary

stop and that Harrison never fully submitted to the show of authority. As a result,

he was not “seized” for the purposes of the Fourth Amendment.

       {¶18} Once Harrison took off, leading Piatt and other officers on a long chase

over two counties, multiple violations occurred. Harrison first failed to comply with

the command of the officers to pull over during the chase. Piatt testified that

Harrison failed to comply with stop signs on multiple occasions, attempted to pass

in an area marked with a double yellow line, and bumped into a West Liberty patrol

car without stopping. Piatt also observed him tossing various items from the vehicle

during the chase. Once Harrison’s vehicle was stopped, Harrison got out of the car

and refused to get down on the ground requiring the canine unit to hold him and two

officers to forcefully put him on the ground. All of this activity provided not only

reasonable, articulable suspicion for the subsequent stop, but also probable cause to

search his person. The search of the car was done pursuant to a warrant and no

claim that the warrant was not supported by probable cause has been made. The


                                        -13-
Case No. 8-22-05


gun and the drugs, which were found alongside the road, were found in the location

that Piatt testified seeing Harrison toss items from the window of the car. By tossing

the items from the vehicle, Harrison lost his expectation of privacy in the items, so

there is nothing to prohibit the police from picking them up from where he tossed

them. See United States v. Dillard, 6th Cir. No. 01-3743, 2003 WL 22400724. The

trial court did not err in overruling Harrison’s motion to suppress. Thus, the first

assignment of error is overruled.

                            Constitutionality of R.C. 2941.141.

       {¶19} Harrison claims in the second assignment of error that the trial court

erred by not dismissing the firearms specification. Harrison alleges that R.C.

2941.141 is unconstitutional as it violates his Second Amendment right to bear arms

as it was only the fact that he had the firearm in his possession at the time of the

stop, not that he brandished it in any way or used it to facilitate the offense. “A

regularly enacted statute of Ohio is presumed to be constitutional and is therefore

entitled to the benefit of every presumption in favor of its constitutionality.” State

ex rel. Dickman v. Defenbacher, 164 Ohio St. 142, 147, 128 N.E.2d 59 (1955). The

issue of the constitutionality of R.C. 2941.141 was addressed by the 12th District

Court of Appeals of Ohio in State v. Isreal. 12th Dist. Warren No. CA2011-11-115,

2012-Ohio-4876 (overruled on other grounds by State v. Beatty, 12th Dist. Clermont

No. CA2021-10-057, 2022-Ohio-2329). In Isreal, the defendant challenged the


                                        -14-
Case No. 8-22-05


constitutionality of R.C. 2941.141, claiming that punishing him for merely

possessing a firearm during the commission of the crime, but without using it

violated his Second Amendment right to bear arms. The Court determined that it

did not violate the defendant’s Second Amendment rights and determined the statute

to be constitutional.

       The Ohio Supreme Court has not been asked to determine the
       constitutionality of imposing sentences for firearm specifications.
       However, it is well-settled that the right to bear arms is not
       absolute and is instead subject to the reasonable regulation
       pursuant to the state’s police power. Arnold v City of Cleveland,
       67 Ohio St.3d 35 (1993); District of Columbia v. Heller, 554 U.S.
       570, 128 S.Ct. 2783 (2008). Additionally, federal courts have held
       that federal firearm enhancements, which are the equivalent to
       firearm specifications, do not run afoul of the Second
       Amendment. United States v. Goodlow, 389 Fed.App. 961 (11th
       Cir.2010); United States v. Jacobson, 406 Fed.Appx. 91 (8th
       Cir.2011); Benson v. United States, W.D. Mich. No. 1:11-CV-368,
       2011 WL 6009961 (Dec. 1, 2011). We agree with the reasoning of
       these courts and find that R.C. 2941.141 is constitutional.

Id. at ¶ 97.

Based upon the logic in Isreal, we find that the trial court did not err in denying the

motion to dismiss the firearm specification. The second assignment of error is

overruled.

                        Imposition of an Indefinite Sentence

       {¶20} Harrison makes two argument in his third assignment of error. The

first is that the Reagan Tokes Law does not apply to an MDO case. Pursuant to the

Reagan Tokes Law, the trial court, when sentencing a defendant on a first degree

                                         -15-
Case No. 8-22-05


felony, determines the maximum prison term by using the minimum term and

adding fifty percent of the minimum term. R.C. 2929.144(B)(1-2). However, the

trial court may not consider any additional time imposed due to a conviction of a

specification when calculating what the maximum sentence will be.                 R.C.

2929.144(B)(4).

       {¶21} Harrison argues that since a MDO specification sets the sentence to be

imposed at 11 years, the trial court lacks the authority to impose a different sentence

under the Reagan Tokes Law. However, the specification does not set the time at a

certain amount. Instead, a MDO can be specified when the amount of the drug

involved equals or exceeds 100 times the bulk amount. R.C. 2925.11(C)(1)(e). If

this specification exists, the trial court must impose the maximum sentence for a

first degree felony. R.C. 2925.11. The maximum sentence for a first degree felony

is eleven years. R.C. 2929.14(A)(1)(a).

Thus, it does not add to the sentence of the underlying offense, it merely takes away

the trial court’s discretion to impose a sentence other than the maximum for the

underlying offense.

       {¶22} Here, Harrison was convicted of a first degree felony – Aggravated

Possession of Drugs – with an MDO specification that would mandate that the

sentence imposed be the maximum.

       (1)(a) For a felony of the first degree committed on or after the
       effective date of this amendment, the prison term shall be an

                                         -16-
Case No. 8-22-05


       indefinite prison term with a stated minimum term selected by the
       court of three, four, five, six, seven, eight, nine, ten, or eleven years
       and a maximum term that is determined pursuant to section
       2929.144 of the Revised Code, except that if the section that
       criminalizes the conduct constituting the felony specifies a different
       minimum term or penalty for the offense, the specific language of
       that section shall control in determining the minimum term or
       otherwise sentencing the offender but the minimum term or
       sentence imposed under that specific language shall be considered
       for purposes of the Revised Code as if it had been imposed under
       this division.

R.C. 2929.14(A). Thus, pursuant to the statute, the sentence of 11 years is the

minimum for the application of the Reagan Tokes Law.                  Since an MDO

specification does not add to the minimum sentence used to calculate the maximum,

there is no statutory prohibition to applying the Reagan Tokes Law to a sentence

with an MDO specification.

       {¶23} The second argument is that the Reagan Tokes Law is unconstitutional

as applied as it violates his right to trial by jury, double jeopardy, and the separation

of power. In the past, we have held that certain as applied challenges to Reagan

Tokes were not ripe for review. See, e.g., State v. Kepling, 3d Dist. Hancock No. 5-

20-23, 2020-Ohio-6888, ¶ 11. However, the Supreme Court of Ohio recently

released State v. Maddox, --- Ohio St.3d ---, 2022-Ohio-764, and determined that

constitutional challenges to Reagan Tokes are ripe for review. Based on the holding

in Maddox, we will address the constitutional issues raised regarding the application

of Reagan Tokes.


                                          -17-
Case No. 8-22-05


       {¶24} In reviewing the matter, we emphasize that statutes are presumed

constitutional, and it is Appellant’s burden to demonstrate that the statute at issue is

unconstitutional.    State v. Thompkins, 75 Ohio St.3d 558, 1996-Ohio-264.

Appellant has presented no compelling authority undermining the constitutionality

of Reagan Tokes.

       {¶25} Notwithstanding this point, numerous Ohio Appellate Courts have

already rejected challenges similar to Appellant’s. State v. Rogers, 12th Dist. Butler

No. CA2021-02-010, 2021-Ohio-3282, ¶ 18 (holding that the statute does not

violate due process protections or separation of powers doctrine); State v.

Thompson, 2d Dist. Clark No. 2020-CA-60, 2021-Ohio-4027, ¶ 25 (holding that the

statute does not violate the right to a trial by jury or separation of powers doctrine);

State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, ¶ 46, 185

N.E.3d 536 (en banc) (holding that the statute does not violate the right to trial by

jury, due process requirements, or the separation of power doctrines). We agree

with the reasoning expressed by the other Ohio Appellate Courts cited herein and

determine that Appellant’s “as applied” challenge in this case is unavailing.

Additionally, application of the Reagan Tokes law does not constitute double

jeopardy under the law. Double jeopardy prohibits one from being retried for the

same offense. State v. Mutter, 150 Ohio St.3d 429, 2017-Ohio-2928, 82 N.E.3d

1141. The decision whether an inmate serves more than the minimum sentence is


                                         -18-
Case No. 8-22-05


not a retrial of the original offense, but is based upon subsequent behavior. The

sentence may not be extended more than the maximum sentence originally imposed

by the trial court. Thus the double jeopardy clause of the constitution is not

implicated in this matter. The third assignment of error is overruled.

       {¶26} Having found no error in the particulars assigned and argued, the

judgment of the Court of Common Pleas of Logan County is affirmed.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls




                                        -19-